Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 11/12/20.  Claim(s) 1-56 and 58-68 are cancelled.  Claim(s) 92 is new.  Claim(s) 57 and 69-92 are pending. Claim(s) 71 and 72 have been withdrawn.  Claim(s) 57, 69, 70, and 73-92 are examined herein. 
Applicant's amendments to the claims have rendered the objection to the claims of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments to the claims have rendered the 112 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's amendments and arguments with respect to the 102 and 103 of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited to account for claim amendments, and repeated below for Applicant's convenience.  Because the Applicant’s arguments are based on the amended claims, the Examiner has addressed these in the amended and new rejections and in the response to arguments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 57, 69, 70, and 73-92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hölzl et al. (WO 2007/009879 A1; of record) as evidenced by Koçak et al. (Mukadder Koçak, Onder Bozdogan, Emel Erkek, Pínar Atasoy, Ahu Birol, Examination of Bcl-2, Bcl-X and bax protein expression in psoriasis, Int J Dermatol, 2003 Oct;42(10):789-93. doi: 10.1046/j.1365-4362.2003.01821.x; abstract attached).
Hölzl et al. discloses the use of the instantly claimed compound, shown below as 1g (see, for example, claim 10 and the whole document; related to instant claims 57 and 73-91), as a preservative in a personal care composition (see, for example, the abstract, claim 1, and the whole document) including in applications such as oral (see, for example, pg. 13 lines 27-34). Topical (see, for example, pg. 13 lines 4-19), etc.  Thus Hölzl et al. discloses the application of the instantly claimed compound as a composition to a subject.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

With respect to the limitations drawn to the sensitizing and activating pro-apoptotic activity of BAX (related to instant claims 69 and 70; “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  Upon use of the claimed compound on a subject, the resultant effects with respect to BAX would have necessarily followed.  The burden is shifted to the applicant to show that the prior art product does not inherently possess the same properties as the instantly claimed product.
The instant patient population is only limited to a patient “in need thereof”, e.g. there is no specific indication or syndrome called out.  Under the proper doctrine of broadest reasonable interpretation, this is imputed to encompass anyone and everyone who could benefit from the treatment, including encompassing pretreatment and prevention via the administration of the claimed composition.  Thus the pretreatment for, e.g. a skin disorder, satisfied this requirement.

Thus the topical application of the composition of Hölzl et al. would be a pretreatment, preventative treatment, and/or treatment for skin disorders such as psoriasis; i.e. a treatment for a patient in need thereof.

Response to Arguments
The Applicant argues “Holzl describes substituted phenols as preservatives in cosmetic and/or pharmaceutical formulations. Holyl does not disclose that its substituted phenols can sensitize and/or activate pro-apoptotic activity of BAX, let alone administering a substituted phenol to a subject in need of sensitizing and/or activating pro-apoptotic activity of BAX”.
This is not found persuasive.  While it is clear that the Applicant attempted to narrow the patient population, the addition of “in need thereof” does little to do this.  There is not one, or even only several, reasons one might need the cited compound.  While the limitation is not so broad that it is indefinite, it is sufficiently broad that it does little to functionally narrow the claimed patient population.
As stated in the revised rejection, the disclosure of Hölzl et al. still anticipates the instant claims, and the evidentiary reference Koçak et al. shown one instance of how.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 57, 69, 70, and 73-92 are rejected under 35 U.S.C. 103 as being unpatentable over Selassie et al. (Cynthia D. Selassie, Sanjay Kapur, Rajeshwar P. Verma, and Melissa Rosario, Cellular Apoptosis and Cytotoxicity of Phenolic .
While there is a 102 rejection, for the sake of compact prosecution the Examiner felt it potentially useful to include relevant art that addresses some of the features of the instant invention which are not claimed, but appear to be central to the novelty.
The instant claims are generally drawn to the method of sensitizing (related to claim 69) and/or activating (related to claim 70) pro-apoptotic activity of BAX comprising administering a composition comprising 4-phenoxyphenol, shown below (related to claims 73-91).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Selassie et al. discloses cytotoxic phenolic compounds (see, for example, the title and the whole document) that have activity against cancer cell lines (see, for example, the abstract and throughout) including the instant species election (see, for example, compound number 7 in Table 2 and compound number 12 in Table 4).  The assays used as standard data by Selassie et al. demonstrates that the elected species was shown to be one of the most effective compounds in the tested leukemia cell line (Table 2 data) and breast cancer cell line (Table 4).  Selassie et al. further discloses that the compounds were used in solution of pharmaceutically acceptable excipients (see, for example, the Experimental procedures on pg. 7241).
Selassie et al does not specifically disclose the sensitizing and/or activating pro-apoptotic activity of BAX in a subject.

One of ordinary skill would have been motivated to use the instant composition on a subject because the prior art clearly showcases that the instantly elected compound was known to be an effective cytotoxic agent for several cancer cell lines.  
The pharmaceutical arts are well known to be both difficult and to have poor predictability, and the search for novel cancer treatments is well-understood to be among the most arduous and time consuming of said endeavors.  Because of this, the reasonable level of experimentation is very high and the reasonable expectation of success is very low, and lead compounds are taken from a wide array of available sources.
Upon reading the prior art disclosure of the known, and simple, compounds disclosed in Selassie et al., one of ordinary skill would have readily tested and used some, or all, of the compounds disclosed therein on subjects (e.g. model organisms and/or patients; i.e. someone in need) and would have done so with a reasonable expectation of success in developing a treatment for cancers.
With respect to the limitations drawn to the sensitizing and activating pro-apoptotic activity of BAX; “Products of identical chemical composition can not have mutual exclusive properties.”  Any properties exhibited by or benefits from are not given any patentable weight over the prior art provided the composition is inherent.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the disclosed properties are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990).  See .

Response to Arguments
The Applicant puts forth a fairly in depth argument as to the poor apoptotic activity of the instantly claimed compound in the assays of Selassie et al., and argues “Selassie does not disclose or suggest that 4-phenoxyphenol is effective in inducing cell apoptosis … does not teach that 4-phenoxyphenol can sensitize and/or activate pro-apoptotic activity of BAX, as recited in claim 57. Indeed, Selassie is completely silent on BAX.”
This is not found persuasive.  As stated in the prior Office action, and restated above, the mechanism of action, by itself, does not necessarily confer patentability, and thus the arguments from the Applicant are fundamentally moot.  The prior are teaches that the instantly claimed compound was known to have amongst the highest efficacy in the tested leukemia cell line and breast cancer cell line, so it would have been obvious for the claimed compound to be used in the claimed patient population; the resultant effects with respect to BAX would have necessarily followed.

Conclusion
Claim(s) 1-56 and 58-68 are cancelled.  Claim(s) 71 and 72 have been withdrawn.  Claim(s) 57, 69, 70, and 73-92 are rejected.  No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON A DECK/
Examiner, Art Unit 1627

/SARAH PIHONAK/Primary Examiner, Art Unit 1627